537 U.S. 1086
CITY OF CUYAHOGA FALLS, OHIO, ET AL.v.BUCKEYE COMMUNITY HOPE FOUNDATION ET AL.
No. 01-1269.
Supreme Court of United States.
December 16, 2002.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.


2
C. A. 6th Cir. [Certiorari granted, 536 U. S. 938.] Motion of American Planning Association for leave to file a brief as amicus curiae denied. Motion of the Solicitor General for leave to participate in oral argument as amicus curiae and for divided argument granted. Motion of the Solicitor General to allow David B. Salmons to present oral argument pro hac vice granted.